Citation Nr: 0325351	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for syphilis.  

2.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from April 1966 to April 1968.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 1999, 
the veteran appeared for a personal hearing before a hearing 
officer at the RO.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has syphilis or any residuals of that disease.  

2.  There is no competent evidence that any of the veteran's 
current respiratory problems are related to service or his 
acute episode of bronchitis therein.


CONCLUSIONS OF LAW

1.  Service connection for syphilis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

2.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
issues have been considered on the merits, and well-
groundedness is not an issue.  In the October 1998 decision, 
in a March 1999 statement of the case, and in supplemental 
statements of the case  (SSOCs) issued in November 1999 and 
November 2002, the veteran was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  The November 2002 SSOC clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, an August 
2002 letter specifically advised the veteran of the 
applicable provisions of the VCAA.

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  There is no indication that there is any relevant 
evidence outstanding.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.

Background

Essentially, the veteran contends that service connection is 
warranted for syphilis and bronchitis because he was treated 
for both disorders during service, and he continues to 
experience symptoms related to syphilis and bronchitis.  

Service medical records reflect that the veteran was treated 
for syphilis in March 1967, with the onset of the disease 
reported as being in January 1967.  A clinical record dated 
in March 1967 shows diagnosis of syphilis (secondary, 
seropositive) manifested by a papular rash on the face and 
trunk.  Another clinical record dated in March 1967 shows a 
diagnosis of upper respiratory infection and bronchitis.  The 
remainder of the service medical records are negative for 
diagnosis or treatment of syphilis and bronchitis, and/or 
symptoms thereof.  On January 1968 examination for separation 
from service, the veteran acknowledged he experienced 
"piles" and gonorrhea in January 1967.  He reported that 
"none of these bother me now."  Clinical evaluation of the 
genitourinary system, and the nose, sinuses, lungs and chest 
was normal.  The service examiner specifically noted that the 
veteran had "gonorrhea" in 1967 which was "cured."

Postservice evidence includes private medical records and VA 
clinical reports showing that the veteran was treated for 
numerous medical conditions since his separation from 
service, including chest congestion and pain, shortness of 
breath, sinus conditions, and genitourinary disorders.  The 
private medical records indicate the veteran had been a 
cigarette smoker, with some records indicating he smoked one 
pack of cigarettes daily for 40 years, while other records 
indicate a history of smoking two packs daily.  In a July 
1996 report, a private physician stated "[i]t is my 
impression that [the veteran] is suffering from chronic 
bronchitis secondary to smoking to account for his cough."  
A private medical record dated in July 1997 shows a diagnosis 
of asthmatic bronchitis.  Treatment included prescription of 
bronchodilators and encouragement to quit smoking.  An 
October 1997 medical record shows diagnoses of asthma and a 
skin rash after exposure to poison ivy.  While some of the 
private medical records indicate the veteran quit smoking in 
late 1996 or early 1997, a June 1998 shows that "[the 
veteran] appears to be having asthmatic like symptoms.  He 
does smoke quite heavily and states that he is not 
improving."

VA outpatient records dated from July 1980 further indicate 
treatment for numerous medical disorders.  Records dated from 
September 1992 show complaints of severe itching, urinary 
frequency, and painful urination.  An October 1995 clinical 
record indicates the veteran was referred for evaluation of 
"possible syphilis recurrence."  The veteran denied any 
penile discharge or lesions.  The diagnosis was history of 
recurrent urinary tract infection of unknown etiology.  A VA 
clinical record dated in July 1999 shows diagnosis of chronic 
obstructive pulmonary disease (COPD), with symptoms including 
shortness of breath and a history of asthma.  

At a September 1999 personal hearing, the veteran testified 
that he was hospitalized for 21 days during service after 
syphilis was diagnosed.  He reported that while he was on 
active duty he had to be carried to a hospital after coming 
out of a "gas chamber" during training.  He complained that 
he currently experienced skin rashes over his body, and had 
trouble with his eyes, glands, and prostate.  He felt these 
symptoms were residuals of his syphilis in service.  He 
contended that his current COPD is related to his bronchitis 
in service.

Additional VA outpatient records reflect treatment the 
veteran received for his medical disorders through November 
2002.  The records contain several references to upper 
urinary tract infections and related symptoms.  Clinical 
records dated in January and February 2000 show complaints of 
nocturia, and urinary urgency and hesitancy over the prior 
three to four years.  Examiners noted that the veteran 
reported a history of syphilis.  The diagnoses in February 
2000 were, in pertinent part, elevated prostate-specific 
antigens and bulbar stricture.  A different February 2000 
outpatient record shows complaints of coughing; the diagnosis 
was, in pertinent part, post-nasal drip.  The additional VA 
records reflect that the veteran has a history of asthma and 
show that the veteran continued to be followed for COPD.  An 
April 2000 clinic report noted that the veteran had a history 
of lower urinary tract symptoms, and that a retrograde 
urethrogram had shown at least two urethral strictures.  The 
diagnosis was bulbar urethral stricture, and elevated 
prostate-specific antigens.  An October 2000 outpatient 
record reflects that the veteran complained of a bladder 
infection, with burning in the groin area, during the prior 
three days; another clinical record dated in October 2000 
shows a diagnosis of prostatitis.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  It is clear that the veteran 
was treated for syphilis during service.  However, the 
medical evidence establishes that the 1967 episode of 
syphilis resolved with treatment before his separation from 
service.  A January 1968 examination for separation from 
service was negative for clinical findings of syphilis or 
residuals thereof, and the examiner expressly noted that a 
single episode of gonorrhea in service had been cured.  
Postservice medical evidence gives no indication the veteran 
has syphilis or any residuals of his syphilis in service.  
Although the postservice medical evidence shows that he was 
treated for genitourinary system symptoms, no medical record 
relates such symptoms to syphilis or to residuals of syphilis 
in service.  While VA outpatient records dated in 2000 note 
that the veteran has a history of syphilis in service, they 
do not suggest a link between the veteran's current 
genitourinary disorders and his episode of syphilis in 1967.  
In sum, the record in this case is devoid of any competent 
(medical) evidence that the veteran currently carries a 
diagnosis of syphilis or any residuals thereof.  As the 
veteran is a layperson, his own belief that various 
complaints or symptoms are related to the syphilis he had in 
service is not competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Without any competent evidence that the 
veteran now has syphilis or any residuals of such infection, 
the threshold requirement for establishing service connection 
for such disability is not met, and service connection for 
syphilis is not warranted.  

In regard to the claim of service connection for bronchitis, 
it is also clear that the veteran was treated for bronchitis 
during service.  However, the medical evidence establishes 
that the single in-service episode of bronchitis was acute, 
and resolved before his separation from service.  The January 
1968 examination for the veteran's separation from service 
was negative for complaints or diagnosis of bronchitis.  
Postservice medical records first show a diagnosis of 
bronchitis in 1996, approximately 28 years after the 
veteran's service.  Significantly, the postservice medical 
evidence attributes the veteran's current respiratory system 
complaints and symptoms to asthma and COPD related to 
smoking.  There is no competent evidence of record that 
relates any current respiratory problems to service or to the 
veteran's single, acute episode of bronchitis in service.  
The only competent evidence specifically on that point, the 
opinion of a private physician in July 1996, is to the effect 
that there is no relationship between the veteran's 
bronchitis and his service.  The private physician expressly 
noted that the July 1996 diagnosis of chronic bronchitis was 
secondary to cigarette smoking.  There is no medical opinion 
to the contrary.

The preponderance of the evidence is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for syphilis is denied.

Service connection for bronchitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



